Collins, J.
Plaintiff was injured while employed by defendant corporation in its flouring mill, and brought this action for damages, claiming it to have been negligent in its use of a set screw. In the basement of the mill, near to the ceiling, was hung a line of shafting, about 2 inches in diameter, on which was a pinion 8-]- inches in diameter, fastened to the shafting by a set screw, which screw, we have to assume, was longer than was necessary, and for that reason its head improperly projected above the surface of the hub of the pinion. Looking north towards the shafting and the pinion, the cogs of the latter faced to the right, and meshed into corresponding cogs of a large, beveled wheel; thus transmitting power to a conveyor. The set screw was to the left of the cogs, and necessarily in the back of the pinion hub. Two or three feet to the right of the pinion, about 18 inches above and about 12 inches back of the shafting, was an “idler,” on which was an oil cup. Plaintiff was oiler of the machinery, and he well knew the location of its various parts, and the distances we have mentioned. At the time of the accident the basement floor was covered with flour barrels, — a common occurrence, — and for the purpose of filling the cup at the idler plaintiff placed a step ladder on four of these barrels. He had partly ascended the ladder when it “teetered,” and he was thrown upon the shafting, so that his clothing was caught by the set screw, causing the injuries complained of. It was shown that one leg of the ladder was a trifle shorter than the other three.
Plaintiff testified that when setting the ladder upon the barrels he placed the ladder so that it stood nearer to the idler, the bearings of which he was to oil, than to the pinion, and as near to the former as was convenient for the work he was to do. But from the evidence of other witnesses who testified in his behalf as to the manner in which he was suspended from the machinery, and the position of his feet, when the accident was discovered, it would seem to be established fairly well that the ladder had been placed opposite the pinion, not to its right as claimed, but at a place where *336something of an effort would be required to reach the oil cup at the idler from it. But really it makes very little difference in which of these places the ladder was located, for if it was opposite the pinion and large bevel wheel, as some of plaintiff’s witnesses stated, and he attempted to ascend it there, and was thrown forward upon the set screw, his own negligence when placing the ladder would prevent a recovery. Prudence would have dictated that the ladder be placed in a safer and more convenient position for performing the work. On the other hand, if the ladder was placed where plaintiff insists, and where it should have been convenient to the idler, the injuries received by plaintiff were not those which were reasonably to be apprehended by defendant. It might have been negligent in permitting the head of the screw to project as it did, but the chances of the injury were so slight and remote that they could not be reasonably anticipated. No one would have supposed that a person while in the proper and natural position to oil the idler could or would be thrown so far to the left, past the cogs of the bevel wheel and the pinion, to the back of the latter, and there be caught on the head of the screw. In fact it is most difficult to understand, assuming the ladder to have been set where plaintiff says it was, or even at the place where his witnesses state it to have been, or between those places, how he fell forward, or to the. left side, and escaped the cogs of these wheels. He must in some unaccountable manner have fallen over them, and then descended upon the screw. The accident which resulted to plaintiff might possibly occur to one engaged in an attempt to oil the idler, but it was not the defendant’s duty to guard against all possibility of danger to its employés.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 1049.)